 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     LAWRENCE KNOBEL,
11                                                        Case No.: 2:19-cv-01099-GMN-NJK
            Plaintiff(s),
12                                                                       ORDER
     v.
13
     EQUIFAX INFORMATION SERVICES,
14   LLC, et al.,
15          Defendant(s).
16         The deadline for Defendant Innovis Data Solutions to respond to the complaint has expired.
17 See Docket No. 4; see also Fed. R. Civ. P. 4(d)(3). To date, no response has been filed by Innovis
18 Data Solutions and no request for extension has been filed. Either a request for extension or a
19 response to the complaint must be filed by Innovis Data Solutions by September 20, 2019. Plaintiff
20 is further ORDERED to provide by reliable means a copy of this order to Innovis Data Solutions
21 by September 16, 2019, and to file a proof of service by that date.
22         IT IS SO ORDERED.
23         Dated: September 13, 2019
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
